934 F.2d 318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Luther DURHAM, Jr., Plaintiff-Appellant,v.Chuck ROBB, Former Governor, Gerald Baliles, FormerGovernor, Vivian Watts, Secretary of Transportation,Clarence L. Jackson, Jr., Lewis W. Hurst, John D. Parker,John A. Brown, Gail Y. Browne, George M. Hampton, Sr.,Morris L. Ridley, Frank B. Saunders, B. Norris Vassar, KathyE. Vesley, Defendants-Appellees.
No. 91-6041.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 28, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-90-330-R)
Luther Durham, Jr., appellant pro se.
Gayl Branum Carr, Office of the Attorney General, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Luther Durham, Jr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.1   Accordingly, we affirm on the reasoning of the district court.  Durham v. Robb, CA-90-330-R (W.D.Va. Feb. 27, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Durham's notice of appeal is dated one day prior to the expiration of the filing deadline.  It was not filed in the district court's clerk's office until two days after the filing deadline.  Nevertheless, we consider the notice of appeal timely filed pursuant to Houston v. Lack, 487 U.S. 266 (1988)